     Case 4:21-cv-01313 Document 29 Filed on 05/25/21 in TXSD Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 CAP BARBELL, INC.               §
          Plaintiff,             §                               CASE NO. 4:21-cv-01313
                                 §
 vs.                             §
                                 §
 COSY FAMILY, INC,               §
                                 §
 FITNESS INSANITY LLC,           §
                                 §
 YUZHU LU (INDIVIDUALLY),        §                               JURY DEMANDED
                                 §
 HUI WANG (INDIVIDUALLY),        §
                                 §
 LANXIANG HOU (INDIVIDUALLY),    §
                                 §
 TIAN XIANG CHUA (INDIVIDUALLY), §
                                 §
       and                       §
                                 §
 QINGDAO PREFERRED HAIR PRODUCT §
 D/B/A PREFERRED HAIR            §
            Defendants.          §


    [AMENDED PROPOSED] ORDER GRANTING PRELIMINARY INJUNCTION

       On May ____, 2021, the Court heard Plaintiff CAP Barbell, Inc. (“CAP Barbell”)’s Motion

for Injunctive Relief (“Motion”). CAP Barbell has demonstrated that: (1) CAP Barbell has taken

reasonable steps to provide Defendants with notice of this hearing; (2) CAP Barbell is the owner

of three registered trademarks for the mark “CAP” as applied to weights, exercise equipment and

sporting goods; (3) CAP Barbell is likely to succeed on the merits of its Lanham Act claims for

trademark infringement, false designation of origin, dilution, and use of counterfeit marks; (4)

CAP Barbell has suffered and will continue to suffer, immediate, and irreparable harm based on

defendants Cosy Family, Inc., Fitness Insanity LLC, Yuzhu Lu, Hui Wang, Lanxiang Hou, Tian
     Case 4:21-cv-01313 Document 29 Filed on 05/25/21 in TXSD Page 2 of 6




Xiang Chua, and Qingdao Preferred Hair Product d/b/a Preferred Hair                    (collectively

“Defendants”) infringing use of CAP Barbell’s federally registered and famous trademarks; (5)

the balance of equities favor CAP Barbell; and (5) the public interest favors protection against

consumer confusion and deception, as Defendants have done, and continue to do so with their sales

on Amazon. Therefore, CAP Barbell’s Motion for Preliminary Injunction is GRANTED.

       Accordingly, IT IS ORDERED:

   1. Defendants, their officers, directors, partners, agents, servants, employees, attorneys,

       subsidiaries, and those acting in concert with any of them are immediately enjoined from:

       a. Using “CAP,”         “CAP BARBELL,” and any derivation or phonetic equivalent,

           including but not limited to CAP CAPS BARBELLS, CAP BARBELLS, CAPS

           BARBELL, in connection with weights, exercise equipment, sporting goods, and any

           related products;

       b. Manufacturing, distributing, selling, promoting, or authorizing any third party to

           manufacture, distribute, sell, market, advertise or promote weights, exercise

           equipment, sporting goods, and/or any related products bearing the mark CAP, CAP

           BARBELL, or any other mark that is a counterfeit, copy, or confusingly similar

           derivative or variation of Plaintiff’s federally registered trademarks;

       c. Advertising or marketing weights, exercise equipment, sporting goods, or any related

           products, bearing or in connection with Plaintiff’s trademarks or Plaintiff on any online

           posting, websites, marketing materials, letterhead, business cards, signage, or social

           media;

       d. Publicly representing or otherwise stating that there is any affiliation or connection with

           Plaintiff and/or its CAP Barbell products;
  Case 4:21-cv-01313 Document 29 Filed on 05/25/21 in TXSD Page 3 of 6




   e. Making or displaying any statement, representation, or depiction that is likely to lead

       the public to believe that Defendants’ goods are approved, associated, authorized, or

       otherwise connected with Plaintiff;

   f. Registering or applying to register any trademark, domain name, trade name, or other

       source identifier or symbol of origin consisting of or incorporating Plaintiff’s registered

       trademarks or any counterfeit, derivative, or mark likely to be confused with Plaintiff’s

       marks, any goods or services of Plaintiff, or suggest Plaintiff as their source;

   g. Registering or seeking registration of any social media accounts incorporating

       Plaintiff’s registered marks or any confusingly similar marks;

   h. Destroying or secreting any documents and tangible things that bear on the allegations

       in Plaintiff’s Complaint and Motion for Temporary Restraining Order and Preliminary

       Injunction;

   i. Aiding, assisting, or abetting any other individual or entity in doing any act prohibited

       by this Order.

2. Defendants and third-party social media providers must transfer all social media accounts

   that incorporate Plaintiff’s CAP Marks and derivatives to Plaintiff;

3. Defendants and all those holding and warehousing products as agents for Defendants,

   under 15 U.S.C. §§1118 and 1125(c)(5), to deliver for destruction all packaging,

   advertising materials, websites, and products bearing the mark “CAP,” “CAP

   BARBELL” or any derivative or phonetic equivalent;

4. Defendants must formally abandon all applications to register CAP, CAP BARBELL,

   CAP BARBELLS, CAPS BARBELLS, CAPS BARBELLS, or any mark confusingly

   similar to Plaintiff’s registered trademarks, including any mark incorporating or
  Case 4:21-cv-01313 Document 29 Filed on 05/25/21 in TXSD Page 4 of 6




   containing Plaintiff's CAP Marks or any counterfeit, copy, confusingly similar variation,

   derivative, or phonetic equivalent on any state or federal trademark registry, including

   but not limited to the following applications before the United States Patent and

   Trademark Office: Serial No. 90686800; Serial No. 90690291; Serial No. 90147790:

   Serial No. 90147776; Serial No. 90147762; Serial No. 90128387; Serial No. 90304705;

   Serial No.90377975; Serial No. 90264778; Serial No. 90264773.

5. Defendants shall not attempt to register any CAP, CAP BARBELL, CAP BARBELLS,

   CAPS BARBELLS, CAPS BARBELLS, or any mark confusingly similar to Plaintiff’s

   registered trademarks, including any mark incorporating or containing Plaintiff's CAP

   Marks or any counterfeit, copy, confusingly similar variation, derivative, or phonetic

   equivalent on any state or federal trademark registry;

6. Defendants and the corresponding domain name registrars for all implicated domain names

   must transfer the domain names that incorporate Plaintiff’s CAP Marks and derivatives to

   Plaintiff. Accordingly:

       a. The applicable registrar(s) of record for all domains and associated websites used

          by the Defendants to sell, promote, and/or market counterfeit CAP Barbell

          products, including but not limited to the following domains: <capbarbell.net>,

          <capbarbell.org>,        <capbarbelll.com>,       <capppp.com>,     <cccccap.com>,

          <fitnessinsanity.net>,      <fitnessinsanitysecretbonus.com>,     <yourwassa.com>,

          <mywassa.net>, <mywassa.com>,<wassa.com>, (collectively, the “Subject

          Domain Names”),          must record, change, transfer, or assist in changing the

          registration of record for the Subject Domain Names to Plaintiff’s name and into
      Case 4:21-cv-01313 Document 29 Filed on 05/25/21 in TXSD Page 5 of 6




               an account with the applicable registrar, under Plaintiff’s sole control, or a domain-

               name registrar of Plaintiff’s choosing;

           b. The applicable registrar(s) of record for all Subject Domain Names must change,

               transfer, point, or assist in point the domain name system (DNS) servers for the

               Subject Domain Names to a server or servers of Plaintiff’s choosing;

           c. The applicable registrar(s) of record for all the Subject Domain Names must

               change, transfer, point, or assist in pointing the mail exchange (aka email exchange

               servers) for the Subject Domain Names to MX or email exchange server(s) of

               Plaintiff’s choosing;

           d. The applicable registrar(s) of record for all Subject Domain Names must place a

               lock on the Subject Domain Names after the transfer of the Subject Domain Names

               to Plaintiff has been completed, during the pendency of this litigation; and,

           e. Any proxy/privacy protection service utilized by the Defendants in connection

               with any of the Subject Domain Names to disclose to Plaintiff the true identities

               and contact information of those registrant(s).

   7. Defendants must provide a copy of this Order to Amazon.com and all of Defendants’

       resellers, distributors and sales outlets.

   According to 15 U.S.C. §1116(a), Defendants must file with the Court and send to Plaintiff’s

counsel within thirty (30) days after service on Defendants, a report in writing under oath, setting

forth in detail the manner and form in which Defendants has complied.
     Case 4:21-cv-01313 Document 29 Filed on 05/25/21 in TXSD Page 6 of 6




SO ORDERED.

Signed this ____ day of ___________________, 2021.

                                                   _______________________________
                                             United States District Judge
